                                            Case 3:16-cr-00462-CRB Document 638 Filed 10/06/20 Page 1 of 8




                                   1

                                   2

                                   3

                                   4

                                   5                               IN THE UNITED STATES DISTRICT COURT

                                   6                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8    USA,                                          Case No. 16-cr-00462-CRB-1
                                   9                  Plaintiff,
                                                                                      ORDER DENYING MOTION TO
                                  10            v.                                    REDUCE SENTENCE
                                  11    HUSSAIN,
                                  12                  Defendant.
Northern District of California
 United States District Court




                                  13           Sushovan Hussain has moved for a reduced sentence under 18 U.S.C.
                                  14   § 3582(c)(1)(A). See generally Mot. (dkt. 624). The Court determines that Mr. Hussain
                                  15   has not satisfied the requirements of that statute or the applicable Sentencing Commission
                                  16   policy statement. See U.S.S.G. § 1B1.13 cmt. n.1. Mr. Hussain’s motion for a reduced
                                  17   sentence is therefore denied. The Court determines that there is no need for oral argument.
                                  18   I.      BACKGROUND
                                  19           Mr. Hussain was a resident of the United Kingdom who served as Chief Financial
                                  20   Officer of Autonomy Corporation plc from June 2001 until November 2011. See
                                  21   Superseding Indictment (dkt. 52) at 3–4. In August 2011, Hewlett-Packard Company (HP)
                                  22   agreed to acquire Autonomy for approximately $11 billion. Id. at 2. On November 10,
                                  23   2016, Mr. Hussain was indicted on various charges stemming from an alleged “fraudulent
                                  24   scheme to deceive purchasers and sellers of Autonomy securities and HP about the true
                                  25   performance of Autonomy’s business, its financial condition, and its prospects for
                                  26   growth.” Indictment (dkt. 51) at 4. On April 30, 2018, a jury found Mr. Hussain guilty of
                                  27   16 criminal counts: one count of conspiracy to commit wire fraud under 18 U.S.C. § 1349,
                                  28   fourteen counts of wire fraud under 18 U.S.C. § 1343, and one count of securities fraud
                                             Case 3:16-cr-00462-CRB Document 638 Filed 10/06/20 Page 2 of 8




                                   1   under 18 U.S.C. § 1348. See Jury Verdict (dkt. 394); Judgment (dkt. 560) at 1.
                                   2            On May 4, 2019, the Court ordered Mr. Hussain to remain in the Northern District
                                   3   of California and to wear a GPS monitoring device. See Order Setting Conditions of
                                   4   Release (dkt. 400). On May 13, 2019, the Court sentenced Mr. Hussain to 60 months’
                                   5   imprisonment, three years of supervised release, a $4 million fine, and $6.1 million in
                                   6   forfeiture. See Judgment at 2–3, 6–7. The Bureau of Prisons designated Mr. Hussain to
                                   7   FCI Allenwood Low in White Deer, Pennsylvania. Id. at 2. Mr. Hussain appealed his
                                   8   convictions, and the Ninth Circuit granted his request for bail pending appeal. See Ninth
                                   9   Circuit Order (dkt. 616). On August 26, 2020, the Ninth Circuit affirmed his convictions
                                  10   and the Court’s sentencing judgment. United States v. Hussain, 927 F.3d 1138 (9th Cir.
                                  11   2020).
                                  12            Because the Ninth Circuit granted Mr. Hussain’s request for bail pending appeal,
Northern District of California
 United States District Court




                                  13   see Ninth Circuit Order (dkt. 616), Mr. Hussain’s custodial term has not yet begun.
                                  14   Nonetheless, on September 11, 2020, he requested that the acting warden of FCI
                                  15   Allenwood Low and the Regional Counsel for the Northeast Regional Office of the Bureau
                                  16   of Prisons move for his sentence to be reduced under 18 U.S.C. § 3582(c)(1)(A)(i). Keker
                                  17   Decl. Exh. B (dkt. 624-3). The Bureau of Prisons denied Mr. Hussain’s request because he
                                  18   is not yet an inmate. Keker Decl. Exh. C (dkt. 624-4). Mr. Hussain now moves the Court
                                  19   to reduce his sentence under § 3582(c)(1)(A)(i). See Mot. at 16. He requests neither a
                                  20   delayed reporting date nor an elimination of his entire custodial term. Id. at 3 n.5, 13.
                                  21   Instead, he seeks “a reduction in the total number of months he must serve.” Id. at 3 n.5.
                                  22   II.      LEGAL STANDARD
                                  23            The Sentencing Reform Act of 1984, 18 U.S.C. § 3551 et seq., does not generally
                                  24   permit federal courts to “modify a term of imprisonment once it has been imposed.”
                                  25   Dillon v. United States, 560 U.S. 817, 819 (2010) (quoting 18 U.S.C. § 3582(c)).
                                  26   Congress has provided certain exceptions to that rule. As relevant here, a court may
                                  27   reduce a defendant’s sentence under 18 U.S.C. § 3582(c)(1)(A)(i) if certain procedural
                                  28   requirements are met and if “extraordinary and compelling reasons warrant such a
                                                                                     2
                                           Case 3:16-cr-00462-CRB Document 638 Filed 10/06/20 Page 3 of 8




                                   1   reduction.”
                                   2          After the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, a defendant
                                   3   may move for relief under § 3582(c)(1)(A) if the defendant satisfies the statute’s
                                   4   exhaustion requirements. See First Step Act § 603(b)(1). A defendant may bring a
                                   5   § 3582(c)(1)(A) motion only once he has “fully exhausted all administrative rights to
                                   6   appeal a failure of the Bureau of Prisons” to bring the motion on his behalf, or after “the
                                   7   lapse of 30 days from the receipt of such a request by the warden of the defendant’s
                                   8   facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).
                                   9          A court may grant a § 3582(c)(1)(A)(i) motion to reduce a defendant’s sentence “if
                                  10   it finds that . . . extraordinary and compelling reasons warrant such a reduction.”1 But a
                                  11   court does not have carte blanche to decide that new developments or ideas constitute such
                                  12   reasons, because a sentence reduction under § 3582(c) must be “consistent with applicable
Northern District of California
 United States District Court




                                  13   policy statements issued by the Sentencing Commission.” Id. § 3582(c)(1)(A); see also
                                  14   Dillon, 560 U.S. at 819 (holding that the Sentencing Commission policy statement
                                  15   applicable to 18 U.S.C. § 3582(c)(2) remains mandatory after United States v. Booker, 543
                                  16   U.S. 220 (2005)).
                                  17          The Sentencing Commission has enumerated circumstances constituting
                                  18   “extraordinary and compelling reasons” to reduce a sentence. See U.S.S.G. § 1B1.13 cmt
                                  19   n.1. All relate to a defendant’s individual characteristics or conditions—that is, some
                                  20   combination of the defendant’s specific health, age, and family circumstances. See id. For
                                  21   example, if the defendant suffers from “a terminal illness (i.e., a serious and advanced
                                  22   illness with an end of life trajectory)” or “a serious physical or mental condition,
                                  23   . . . serious functional or cognitive impairment, or . . . deteriorating physical or mental
                                  24   health because of the aging process . . . that substantially diminishes the ability of the
                                  25   defendant to provide self-care within the environment of a correctional facility and from
                                  26   which he or she is not expected to recover,” the “extraordinary and compelling reasons”
                                  27

                                  28
                                       1
                                         A court must also consider the sentencing factors set forth in 18 U.S.C. § 3553(a) “to the extent
                                       that they are applicable.” 18 U.S.C. § 3582(c)(1)(A).
                                                                                        3
                                          Case 3:16-cr-00462-CRB Document 638 Filed 10/06/20 Page 4 of 8




                                   1   standard is satisfied. See U.S.S.G. § 1B1.13 cmt. n.1(A)(i)(i)–(ii). The standard is also
                                   2   satisfied if “[t]he defendant (i) is at least 65 years old; (ii) is experiencing a serious
                                   3   deterioration in physical or mental health because of the aging process; and (iii) has served
                                   4   at least 10 years or 75% of his or her term of imprisonment, whichever is less,” U.S.S.G.
                                   5   § 1B1.13 cmt. n.1(B), or in certain circumstances requiring the defendant to care for minor
                                   6   children or a spouse or registered partner, id. § 1B1.13 cmt. n.1(C). Finally, the standard is
                                   7   satisfied if, “[a]s determined by the Director of the Bureau of Prisons, there exists in the
                                   8   defendant’s case an extraordinary or compelling reason other than, or in combination
                                   9   with,” the above-described circumstances. U.S.S.G. § 1B1.13 cmt. n.1(D). No other
                                  10   circumstances qualify.
                                  11          The Sentencing Commission has also directed that a court may reduce a sentence
                                  12   under § 3582(c)(1)(A) only if the court finds that “[t]he defendant is not a danger to the
Northern District of California
 United States District Court




                                  13   safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g).”
                                  14   U.S.S.G. § 1B1.13(2). Section 3142(g), in turn, requires courts to “take into account” four
                                  15   factors when determining the defendant’s dangerousness: (1) “the nature and
                                  16   circumstances of the offense charged,” (2) “the weight of the evidence against the person,”
                                  17   (3) “the history and characteristics of the person,” and (4) “the nature and seriousness of
                                  18   the danger to any person or the community that would be posed by the person’s release.”
                                  19   18 U.S.C. § 3142(g).
                                  20   III.   DISCUSSION
                                  21          Mr. Hussain has not satisfied these requirements. Although he has satisfied 18
                                  22   U.S.C. § 3582(c)(1)(A)’s exhaustion requirement, Mr. Hussain has not shown that
                                  23   extraordinary and compelling reasons warrant reducing his sentence.
                                  24          A.      EXHAUSTION
                                  25          Mr. Hussain’s motion requires the Court to determine whether a defendant who has
                                  26   yet to begin his sentence may nonetheless satisfy § 3582(c)(1)(A)’s exhaustion
                                  27   requirement.
                                  28          The Court may reduce a sentence under § 3582(c)(1)(A) only
                                                                                        4
                                         Case 3:16-cr-00462-CRB Document 638 Filed 10/06/20 Page 5 of 8




                                                     upon motion of the Director of the Bureau of Prisons, or upon motion of the
                                   1
                                                     defendant after the defendant has exhausted all administrative rights to
                                   2                 appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s
                                                     behalf or the lapse of 30 days from the receipt of such a request by the
                                   3                 warden of the defendant’s facility, whichever is earlier.
                                   4   18 U.S.C. § 3582(c)(1)(A). This language requires a defendant to exhaust his
                                   5   administrative rights before moving for relief; it does not expressly require a defendant to
                                   6   exhaust those rights while in custody. See id. Nor does the statute imply that the
                                   7   defendant must be in custody, as Mr. Hussain’s actions show. Although not yet
                                   8   incarcerated at FCI Allenwood Low, Mr. Hussain was able to request that both the Bureau
                                   9   of Prisons and the “warden of [his] facility” move for relief on his behalf because his
                                  10   facility was designated when Mr. Hussain was sentenced. See Keker Decl. Exh. B, C.
                                  11   Because the Bureau of Prisons conclusively informed Mr. Hussain that it will not consider
                                  12   his request, see Keker Decl. Exh. C, he has exhausted his administrative rights. The statute
Northern District of California
 United States District Court




                                  13   requires nothing more.
                                  14          The Court thus considers, and rejects, Mr. Hussain’s motion on the merits.
                                  15          B.     “EXTRAORDINARY AND COMPELLING REASONS”
                                  16          Mr. Hussain has not shown that “extraordinary and compelling reasons” warrant
                                  17   reducing his sentence. 18 U.S.C. § 3582(c)(1)(A). Mr. Hussain argues that, due to the
                                  18   COVID-19 pandemic, (1) imprisonment is more difficult now than when he was
                                  19   sentenced, (2) he has already endured “very real punishment” while unable to see his
                                  20   family or leave the Northern District of California, and (3) high infection rates in federal
                                  21   prisons, along with Mr. Hussain’s asthma and high cholesterol, put him at increased risk of
                                  22   severe illness. Mot. at 11–14. The Court addresses each argument in turn.
                                  23          Mr. Hussain’s contention that COVID-19 has made life in prison more difficult
                                  24   does not fit within any “extraordinary and compelling” reason enumerated by the
                                  25   Sentencing Commission. See U.S.S.G. § 1B1.13 cmt. n.1. Indeed, this purported
                                  26   justification bears no resemblance to the circumstances identified in the policy statement,
                                  27   which focus on individualized characteristics and conditions. The same goes for Mr.
                                  28   Hussain’s arguments about his time away from home and family; the policy statement
                                                                                     5
                                           Case 3:16-cr-00462-CRB Document 638 Filed 10/06/20 Page 6 of 8




                                   1   recognizes neither exile nor estrangement from family as an “extraordinary and
                                   2   compelling” reason to reduce a sentence. These arguments amount to a request that the
                                   3   Court resentence Mr. Hussain because his original sentence is, upon reflection, too severe.
                                   4   Simply put, Congress has not authorized the Court to reduce a sentence on that basis.
                                   5          Mr. Hussain’s argument that the Court may go beyond the Sentencing
                                   6   Commission’s enumerated circumstances is meritless. He argues that the Court may
                                   7   reduce his sentence if it finds “an extraordinary and compelling reason other than” those
                                   8   the Sentencing Commission has identified. Mot. at 10 (citing U.S.S.G. § 1B1.13 cmt.
                                   9   n.1(D)). But the specific language on which Mr. Hussain relies states only that
                                  10   extraordinary and compelling reasons exist if, “[a]s determined by the Director of the
                                  11   Bureau of Prisons, there exists in the defendant’s case an extraordinary and compelling
                                  12   reason other than, or in combination with,” the other enumerated circumstances. U.S.S.G.
Northern District of California
 United States District Court




                                  13   § 1B1.13 cmt. n.1(D) (emphasis added). Because the Court is not the Director of the
                                  14   Bureau of Prisons, this catch-all language does not authorize the Court to do anything.2
                                  15          Finally, Mr. Hussain’s medical conditions are not extraordinary and compelling
                                  16   reasons to reduce his sentence. He points to difficulties that federal prisons have had
                                  17   preventing COVID-19 outbreaks and argues that his asthma and high cholesterol place him
                                  18   at an increased risk of severe illness or death if he contracts COVID-19 in prison. Mot. 11.
                                  19   These circumstances do not warrant relief for three reasons.
                                  20          First, Mr. Hussain’s conditions are not serious enough. The Probation Office’s
                                  21   Presentence Investigation Report noted that Mr. Hussain (1) “suffers from mild asthma, for
                                  22   which he has an inhaler, and for which he takes Salbutamol when he has difficulty
                                  23   breathing,” and (2) “has elevated LDL cholesterol,” for which he did not take medication.
                                  24   PSR (dkt. 427) ¶ 77. Mr. Hussain’s additional medical evidence, at most, establishes that
                                  25
                                       2
                                  26     Even if the Court were authorized to reduce sentences based on a finding that a previously
                                       imposed sentence is too severe, it would not do so here. Section 3582(c)(1)(A), as interpreted by
                                  27   the Sentencing Commission, is sensibly focused on defendants’ individualized circumstances, not
                                       circumstances shared by most inmates or members of the general public. And nothing about life
                                  28   in prison, exile from home, or separation from family meaningfully sets Mr. Hussain apart from
                                       any other defendant.
                                                                                        6
                                          Case 3:16-cr-00462-CRB Document 638 Filed 10/06/20 Page 7 of 8




                                   1   he suffers from moderate asthma that he can control by using inhalers. See Medical
                                   2   Exhibits A, B (dkt. 623-2,623-3). The CDC has not identified high cholesterol as a factor
                                   3   that puts a person at risk of severe illness from COVID-19. See CDC, “People with
                                   4   Certain Medical Conditions,” updated Sept. 11, 2020, available at
                                   5   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-
                                   6   risk.html (last visited Oct. 6, 2020). And although the CDC has indicated that moderate
                                   7   asthma “might” put a person at increased risk, id., Mr. Hussain’s medical records do not
                                   8   state or otherwise indicate that Mr. Hussain will have difficulty controlling his asthma
                                   9   while in prison, see Medical Exhibits A, B. Therefore, Mr. Hussain does not have “a
                                  10   serious physical or mental condition . . . that substantially diminishes [his] ability . . . to
                                  11   provide self-care within the environment of a correctional facility and from which [he] is
                                  12   not expected to recover.” U.S.S.G. § 1B1.13 cmt. n.1(A)(ii)(I).
Northern District of California
 United States District Court




                                  13          Second, Mr. Hussain’s facility has thus far successfully prevented any COVID-19
                                  14   outbreaks. As of the date of this order, FCI Allenwood Low has zero active COVID-19
                                  15   cases among inmates and staff. See BOP, “COVID-19 Cases,” updated Oct. 6, 2020,
                                  16   available at https://www.bop.gv/coronavirus/index.jsp (last visited Oct. 6, 2020). One
                                  17   inmate and one staff member have fully recovered. Id.
                                  18          Third, even were the Court to credit Mr. Hussain’s purported health risks, the relief
                                  19   he seeks would do nothing to lessen those risks. Mr. Hussain wisely acknowledges that
                                  20   the Court would not fully eliminate his 60-month prison sentence and requests only that
                                  21   the Court trim time off his sentence. But Mr. Hussain has not served a day in prison for
                                  22   his serious offenses. Thus, a sentence reduction, if any, would be minor. Risks arising
                                  23   from COVID-19 will probably be mitigated, if not eliminated, in the next few years. It
                                  24   would make little sense for the Court to reduce Mr. Hussain’s sentence on medical grounds
                                  25   that that may not exist when Mr. Hussain is released. And while serious medical
                                  26   conditions could conceivably weigh in favor of a delayed reporting date, Mr. Hussain has
                                  27   declined to seek such relief. Mot. at 13; Reply at 1 n.1.
                                  28
                                                                                       7
Case 3:16-cr-00462-CRB Document 638 Filed 10/06/20 Page 8 of 8
